787 N.W.2d 504 (2010)
CITIZENS FOR ENVIRONMENTAL INQUIRY, a non-profit corporation, and Byron Delong, Thomas Harkleroad, William Lewis, John Plath, Jean Veselenak, and Charles Winters, Plaintiffs-Appellants,
v.
DEPARTMENT OF ENVIRONMENTAL QUALITY, Defendant-Appellee, and
Mid-Michigan Energy, LLC, Wolverine Power Supply Cooperative, Inc., and Consumers Energy Company, Intervening Defendants-Appellees.
Docket No. 140804. COA No. 286773.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the February 9, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.